Detailed Action
	The communications received 08/04/2020 have been filed and considered by the Examiner. Claims 1-10 are pending, claims 7-10 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process line and an apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al (US 2017/0239973) hereinafter BAK.

As for claim 1, BAK discloses a method for manufacturing watermarked paper (a method of making watermarked paper) [Abstract], comprising at least one watermark constituted by one or more light regions which have a lower density of fibers and one or more dark regions which have a higher density of fibers, by way of at least one mould cylinder covered with a mould cover [0088; 0108] which comprises wires which define voids between them and which is adapted to modulate the density of fibers that are deposited on the mould cylinder (as a cylinder mold and with drainage elements) [0005; 0088-89; 0091], so as to produce said light regions and said dark regions in the paper [0091; 0094; 0107-108], which comprises: 
- a step of forming the mould cover, in which one or more light areas adapted to produce said light regions in the paper and one or more dark areas adapted to produce said dark regions in the paper are produced in said mould cover (by additive manufacturing a mold cover) [0113; 0133; 0190-192]; 
- a step of deposition, in which the fibers are deposited on said mould cylinder covered with said mould cover which was formed previously in said step of forming the mould cover, so as to provide said watermarked paper [0084; 0093-94; 0107-110]; 
wherein, during said step of forming the mould cover, said one or more light areas are provided by locally modifying the permeability of the mould cover by way of an additive process through which material is added to a plurality of said wires of the mould cover, thus reducing the size of a plurality of voids that are defined between said plurality of wires (via additive manufacturing, selecting the sizing of the watermark drainage elements, and forming the watermark onto the wire mesh) [0109-110; 0128-129 ; 0148; 0160; 0190-191; 0193].

As for claim 2, BAK discloses claim 1 and wherein one or more layers of material are added to said plurality of wires of said mould cover [0193].

As for claim 3, BAK discloses claim 1 and wherein said additive process comprises a method chosen from among the following group: 
- direct laser sintering (direct metal laser sintering); - selective laser melting (selective laser melting); - selective laser sintering (selective laser sintering); - extrusion of materials, in particular filament extrusion (fused deposition modelling); - polymerization using light (laminated object manufacturing, stereolithography); - multi-jet modeling (ink jet deposition); - deposition of liquid photopolymers (laminated object manufacturing, stereolithography) [0161].

As for claim 4, BAK discloses claim 1 and in said step of forming the mould cover, at least part of said one or more dark areas are provided by producing one or more respective hollows in the mould cover by mechanical deformation of the mould cover (via embossing, it is understood that the trough area would be produced by embossing and that certain security features may require embossing) [0094; 0149; 0205]. 

As for claim 5, BAK discloses claim 1 and in said step of forming the mould cover, one or more impermeable elements are fixed to said mould cover so as to create one or more supplementary light areas (by adding hydrophilic or hydrophobic coatings to affect drainage) [0130].

As for claim 6, BAK discloses claim 1 and in said step of forming the mould cover, said light areas and said dark areas are provided simultaneously by alternating the provision of one or more light areas by way of said additive process and the provision of one or more dark areas (by additively manufacturing these features, it is understood that by the nature of the process that any addition to the mold cover both makes a lighter area by making a raised surface and a darker area by producing a surface lower than that raised surface therefore each addition becomes an “alternate” provision) [see claim 1].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 2017/0239973) hereinafter BAK.
As for claim 4, it is the Examiner’s understanding that BAK considers the usage of embossing in combination with the additive manufacturing methods. Should the Applicant disagree:
BAK teaches that it is known to reinforce watermarks using embossing (traditionally formed watermarks) [0008; 0205].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used embossing in addition to additive manufacturing as a known means of reinforcing the watermark. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748    

/Eric Hug/             Primary Examiner, Art Unit 1748